          Case 17-37321          Doc 50       Filed 06/02/20 Entered 06/02/20 07:34:07                    Desc Main
                                                Document Page 1 of 2
                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                               EASTERN DIVISION

In re: Roderick M Young                                         )         Case no. 17-37321
                                                                )
                                                                          Chapter 13
                                                                )
                                               Debtor           )         Judge: Janet S. Baer
                                                                )

                               NOTICE OF MOTION AND CERTIFICATE OF SERVICE

     Roderick M Young                                                         Sulaiman Law Group
     2S540 White Birch Ln                                                     2500 S Highland Ave #200
     Wheaton, IL 60187                                                        Lombard,IL 60148



    Please take notice that on Friday, June 26, 2020 at 9:15 am, a representative of this office shall appear
    before the Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240,
    Geneva, IL 60134 and present the motion set forth below. Your rights may be affected. You should read
    these papers carefully and discuss them with your attorney, if you have one in this bankruptcy
    case. (If you do not have an attorney, you may wish to consult one.)

    This motion will be presented and heard telephonically . No personal appearance in court is necessary
    or permitted. To appear and be heard telephonically on the motion, you must set up and use an account with
    Court Solutions, LLC. You can set up an account at www.CourtSolutions.com or by calling Court Solutions
    at (917) 746-7476

    If you object to this motion and want it called on the presentment date above, you must file a Notice of
    Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the
    motion will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant
    the motion without a hearing.

    I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it
    in the U.S. Mail at 801 Warrenville Road, Lisle, IL and to the debtor 's attorney electronically via the Court's
    CM/ECF system on Friday, May 29, 2020.




                                                                          /s/ Louise Karmia
                                                                          For: Glenn Stearns, Trustee
         Case 17-37321        Doc 50       Filed 06/02/20 Entered 06/02/20 07:34:07              Desc Main
                                             Document Page 2 of 2
                               IN THE UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

In re: Roderick M Young                                   )        Case no. 17-37321
                                                          )
                                                                   Chapter 13
                                                          )
                                           Debtor         )        Judge: Janet S. Baer
                                                          )



                          MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS



   Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section
   1307(c)(6), and in support thereof, states the following:

   1. The debtor filed a petition under the Bankruptcy Code on December 18, 2017.
   2. The debtor plan was confirmed on May 18, 2018.

       A Summary of the debtor plan follows:

       Monthly Payment:        $1,810.00                       Last Payment Received: February 18, 2020

       Amount Paid:           $34,540.00                       Amount Delinquent:                $7,240.00


   WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
   term of a confirmed plan, pursuant to Section 1307 (c)(6).




                                                                   Respectfully Submitted;
       Glenn Stearns, Chapter 13 Trustee
       801 Warrenville Road, Suite 650                             /s/ Pamela L. Peterson
       Lisle, IL 60532-4350                                        For: Glenn Stearns, Trustee
       Ph: (630) 981-3888
